J-S28009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 GREGORY ALLEN HESS                          :
                                             :
                      Appellant              :   No. 487 MDA 2019

              Appeal from the PCRA Order Entered March 8, 2019
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0004812-2014

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                             FILED OCTOBER 05, 2020

        Gregory Allen Hess appeals from the order that denied his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

        The PCRA court offered the following droll summary of the history of this

case:

              There was an old woman who swallowed a fly; I do
              not know why she swallowed the fly, poor old woman
              she was sure to die.

              I recite this children’s nursery rhyme as it mirrors
        [Appellant’s] varieties of self-induced dilemmas as well has his
        problem solving skills. Prior to the instant case, [Appellant] had
        been charged with hiring Calvin Jones, Jr. to kill his wife’ s lover.
        Mr. Jones then reported this matter to the state police and
        [Appellant] was charged for the solicitation.

              In the process of that proceeding, [Appellant] then
        swallowed the spider to catch the fly, as he then hired Michael
        Crampton to kill Calvin Jones to prevent Jones from testifying
        against him in that case. Mr. Crampton reported this matter to
        the District Attorney’s Office and [Appellant] was again charged
        with a second offense similar to the first.
J-S28009-20


             [Appellant] then swallowed the bird to eat the spider when
      he hired Doensae Bryant to kill Michael Crampton to prevent
      Crampton from testifying against him. [Appellant] was acquitted
      of soliciting Calvin Jones in the trial, which preceded the instant
      case. The second and third solicitation cases were consolidated.
      [Appellant] went to trial on those two solicitations and was
      ultimately convicted.

Order Denying PCRA Petition, 3/8/19, at 1-2.

      Appellant was sentenced to an aggregate term of twelve to twenty-four

years of imprisonment, and his direct appeal resulted in no relief.          See

Commonwealth v. Hess, 175 A.3d 387 (Pa.Super. 2017) (unpublished

memorandum).

      On July 13, 2018, Appellant, through counsel, filed a timely PCRA

petition. Therein, he alleged that his trial counsel was ineffective in failing to

request a mistrial or to obtain exculpatory text messages between Mr.

Crampton and Trooper Shawn Wolfe, and that the Commonwealth violated

Brady v. Maryland, 373 U.S. 83 (1963), by not disclosing that favorable plea

deals were offered to two witnesses who testified against Appellant. Through

an amended petition, Appellant added an after-discovered evidence claim

based upon the affidavit of an individual professing that Mr. Crampton had

admitted fabricating the murder-for-hire story in order to curry favor with the

district attorney.

      The PCRA court held hearings on the claims and permitted the filing of

post-hearing memoranda. Ultimately, it denied Appellant’s petition by order

of March 8, 2019. Appellant timely filed a notice of appeal, and both Appellant


                                      -2-
J-S28009-20


and the PCRA court complied with Pa.R.A.P. 1925.            However, because

Appellant’s Rule 1925(b) statement did not include reference to the claim

regarding after-discovered evidence, Appellant requested and obtained from

this Court a remand with leave to file a supplemental Rule 1925(b) statement.

After additional delays caused by Appellant’s pro se filings and questions

concerning his representation status, this appeal is ripe for our consideration.

      Appellant presents the following questions to this Court:

             I.    Whether the [PCRA] court erred by denying
      [A]ppellant’s PCRA petition as trial counsel was ineffective for
      failing to request a mistrial after members of the jury became
      aware of Appellant’s prior case.

           II.  Whether trial counsel provided ineffective assistance
      of counsel by failing to obtain text messages between
      Commonwealth witness, Michael Crampton, and Trooper Wolfe.

            III. Whether the Commonwealth failed to disclose the
      existence of plea deals with Michael Crampton in violation of
      Brady v. Maryland.

            IV.   Whether the [PCRA] court erred by denying the
      Appellant’s Petition for Post-Conviction Relief raising after
      discovered evidence pursuant to 42 Pa.C.S.A. § 9543(a)(2)(vi).

Appellant’s brief at 5.

      We begin with a review of the pertinent legal principles. “This Court’s

standard of review regarding an order denying a petition under the PCRA is

whether the determination of the PCRA court is supported by the evidence of

record and is free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344,

347 (Pa.Super. 2017).     “[A] PCRA court has discretion to dismiss a PCRA

petition without a hearing if the court is satisfied that there are no genuine

                                     -3-
J-S28009-20


issues concerning any material fact; that the defendant is not entitled to post-

conviction collateral relief; and that no legitimate purpose would be served by

further proceedings.”       Commonwealth v. Cruz, 223 A.3d 274, 277

(Pa.Super. 2019) (internal quotation marks omitted).       Further, “[i]t is an

appellant’s burden to persuade us that the PCRA court erred and that relief is

due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019)

(internal quotation marks omitted).

         Counsel is presumed to be effective, and a PCRA petitioner bears the

burden of proving otherwise. Commonwealth v. Becker, 192 A.3d 106, 112

(Pa.Super. 2018). To do so, the petitioner must plead and prove: “(1) the

underlying legal claim is of arguable merit; (2) counsel’s action or inaction

lacked any objectively reasonable basis designed to effectuate his client’s

interest; and (3) prejudice, to the effect that there was a reasonable

probability of a different outcome at trial if not for counsel’s error.”

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020) (internal

quotation marks omitted). “A reasonable probability is a probability that is

sufficient to undermine confidence in the outcome of the proceeding.” Id. at

16 (cleaned up). The failure to establish any prong is fatal to the claim. Id.

at 15.

         Appellant first contends that trial counsel rendered constitutionally-

deficient assistance by not moving for a mistrial.       Specifically, Appellant

extensively details evidence of record that at least one juror in the instant


                                      -4-
J-S28009-20


murder-for-hire case learned of a prior case in which Appellant was acquitted

of the alleged solicitation of Mr. Jones to commit murder, and discussed it with

other jurors. See Appellant’s brief at 24-29. Appellant maintains that the

jurors’ exposure to this information and improper mid-trial discussions about

it were highly prejudicial, “effectively stripped him of the presumption of

innocence,” and subverted his due process rights. Id. at 29-30. Appellant

cites his testimony at the PCRA hearing that he desired a mistrial on this basis,

but counsel failed to consult him. Id. at 30-31. Appellant further suggests

that his trial attorneys had no reasonable basis to refrain from seeking a

mistrial, because avoiding going through a second trial was not reasonably

designed to effectuate Appellant’s interests. Id. at 31.

      The PCRA court, on the other hand, cites contrary testimony which it

deemed credible, indicating that Appellant’s trial attorneys did discuss the

option of seeking declaration of a mistrial in response to this information. See

Order Denying PCRA Petition, 3/8/19, at 5. During this discussion, “everyone

agreed that they were halfway through the case, they all felt confident in the

way in which the testimony was going, and they all believed that the jury

knowing that [Appellant] had been acquitted of very similar charges would

weigh in their favor and not be detrimental to their client.” Id. Indeed, all

three attorneys and Appellant agreed not to pursue a mistrial, but to instead

request a cautionary instruction, which the trial court gave to the jury. Id.




                                      -5-
J-S28009-20


       The PCRA court’s factual findings and credibility determinations are

supported by the record, and thus must be accepted by this Court. See N.T.

PCRA Hearing, 11/20/18, at 54, 78-79, 109 (testimony from Appellant’s trial

counsel that a mistrial motion was discussed with Appellant and it was decided

as a group to proceed instead).1               As such, Appellant’s challenge to the

reasonable-basis prong of the ineffectiveness test, which is premised upon his

testimony that contradicts separate testamentary evidence accepted as

credible by the PCRA court, fails. Since Appellant cannot establish that counsel

lacked a reasonable basis for forgoing a mistrial, we have no basis to reverse

the PCRA court’s denial of his first claim.

       Next, Appellant contends that his trial attorneys were ineffective in not

obtaining certain text messages.               The PCRA court offered the following

background information concerning this issue:

             During the course of trial, there was testimony from Michael
       Crampton in which he referred to a text communication between
       himself and trooper Shawn Wolfe of the Pennsylvania State Police.
       The communication allegedly happened during a period of time
       that [Mr.] Crampton was the subject of a fugitive warrant. . . .

             During the PCRA hearing, testimony revealed that trial
       counsel for [Appellant] immediately met with the District Attorney
       who was trying the case to inquire as to why they had not received
       copies of these text messages. Testimony also revealed that it
       was explained to counsel that there were no text messages and
____________________________________________


1 The transcript from the November 20, 2018 portion of the PCRA hearing is
not included in the certified record. However, “where the accuracy of a
document is undisputed and contained in the reproduced record, we may
consider it.” Commonwealth v. Holston, 211 A.3d 1264, 1276 (Pa.Super.
2019).

                                           -6-
J-S28009-20


      that the witness was mistaken. [Trooper Wolfe] testified that
      there was a phone call in which [Mr. Crampton] told the trooper
      that he desired to turn himself in.

Order Denying PCRA Petition, 3/8/19, at 2-3.

      Appellant argues that trial counsel violated his right to effective

assistance of counsel in “specifically disregarding his demand” that they obtain

the text messages to which Mr. Crampton testified. Appellant’s brief at 32-

33. Appellant suggests that these communications “necessarily concern[ed]

his fugitive status, and the need for [Mr.] Crampton to surrender . . . in order

to receive a deal for his testimony against Appellant.” Id. at 33. Appellant

posits that these exculpatory communications, whether they were via text

message or telephone conversation, should have been pursued by counsel to

impeach Mr. Crampton. Id. Specifically, Appellant speculates that if Trooper

Wolfe had been called to testify about the communications and had denied

offering any deal to Mr. Crampton, “much stood to be gained by the jury in

assessing through his demeanor, deportment, expressions and statements,

the Trooper’s credibility, regarding any potential deal or agreement during

cross-examination, and in undermining [Mr.] Crampton’s testimony about

sending text messages.” Id. at 34.

      Upon consideration of the testimony, the PCRA court found no arguable

merit to the claim or prejudice suffered by Appellant, because it was “satisfied

that these text messages do not exist . . . .” Order Denying PCRA Petition,

3/8/19, at 3.   Concerning the allegation that counsel should have called


                                     -7-
J-S28009-20


Trooper Wolfe to question him about his communications with Mr. Crampton

during that time, the PCRA court found Appellant’s proof of both the arguable

merit and reasonable basis prongs lacking.       The court concluded that the

existence of any exculpatory evidence in these conversations was fabricated

“out of whole cloth.” Id. at 4. Moreover, the PCRA court credited counsels’

position of strategizing that it “would be more productive to argue missing

facts to the jury, which they did vehemently.” Id. “The alternative would

have been to call the [trooper], have him explain, and lose any traction with

the jury by proving that there was no exculpatory evidence for [Appellant] in

these communications.” Id.

      We again find no basis to disturb the PCRA court’s findings. Trooper

Wolfe testified at the PCRA hearing that he did not receive any text message

concerning Mr. Crampton’s failure to appear at the preliminary hearing.     See

N.T. PCRA Hearing, 11/28/18, at 9, 11. Rather, Trooper Wolfe indicated he

received a call from Mr. Crampton from a phone with a blocked number, and

that he shared the information with Appellant’s trial attorneys. Id. at 9-10.

Further, counsel reasonably strategized that it was not worth the risk of calling

Trooper Wolfe to question him about the alleged text messages or phone call

when they had no proof of a text message of call, and no idea what Trooper

Wolfe’s testimony would have been. See N.T. PCRA Hearing, 11/20/18, at

51-52, 73-74.




                                      -8-
J-S28009-20


      Appellant next claims that the PCRA court erred in denying relief on his

Brady claim.    Our Supreme Court summarized the law relevant to the

adjudication of such claims as follows:

             The law governing alleged Brady violations is well-settled.
      In Brady, the United States Supreme Court held that the
      suppression by the prosecution of evidence favorable to an
      accused upon request violates due process where the evidence is
      material either to guilt or to punishment, irrespective of the good
      faith or bad faith of the prosecution.        The Supreme Court
      subsequently held that the duty to disclose such evidence is
      applicable even if there has been no request by the accused, and
      that the duty may encompass impeachment evidence as well as
      directly exculpatory evidence. Furthermore, the prosecution's
      Brady obligation extends to exculpatory evidence in the files of
      police agencies of the same government bringing the prosecution.

             On the question of materiality, the Court has noted that such
      evidence is material if there is a reasonable probability that, had
      the evidence been disclosed to the defense, the result of the
      proceeding would have been different. The materiality inquiry is
      not just a matter of determining whether, after discounting the
      inculpatory evidence in light of the undisclosed evidence, the
      remaining evidence is sufficient to support the jury's conclusions.
      Rather, the question is whether the favorable evidence could
      reasonably be taken to put the whole case in such a different light
      as to undermine confidence in the verdict. Thus, there are three
      necessary components that demonstrate a violation of the Brady
      strictures: the evidence was favorable to the accused, either
      because it is exculpatory or because it impeaches; the evidence
      was suppressed by the prosecution, either willfully or
      inadvertently; and prejudice ensued.

Commonwealth v. Lambert, 884 A.2d 848, 853-54 (Pa. 2005) (cleaned up).

      Appellant contends that the Commonwealth violated his Brady rights

by failing to disclose that it offered favorable treatment to Mr. Crampton and

Edward Luttrell in exchange for their testimony, and by neglecting to correct




                                     -9-
J-S28009-20


at trial their perjured denials of the existence of any deal with the prosecution.

Appellant’s brief at 44-51.

      Specifically, Appellant notes that Mr. Crampton had twice asked for drug

charges against him to be dismissed in exchange for his testimony against

Appellant. Id. at 44. The Commonwealth dismissed the charges five days

after Mr. Crampton’s first request, reinstated them when he failed to appear

at the preliminary hearing to testify against Appellant, and nolle prossed them

again after Mr. Crampton testified at Appellant’s trial. Id. at 44-45. Yet, Mr.

Crampton testified at the trial that he had received no firm promises from the

Commonwealth, only that he would receive consideration for his cooperation.
Id. at 44.     Appellant maintains that this circumstantial evidence of an

understanding, even if it had not been memorialized in a formal agreement,

would have had a profound impact on the outcome of the trial, as it impeached

the credibility of an essential witness. Id. at 48. Appellant’s averments and

arguments regarding the prosecutorial accommodations allegedly offered to

Mr. Luttrell are substantially similar. See id. at 48-51.

      The PCRA court denied relief on the Brady claim upon finding that

Appellant failed to prove that there were any deals that the Commonwealth

failed to disclose:

      In this case, both [Mr.] Crampton and [Mr.] Luttrell testified that
      there was no deal; they were merely told that “consideration
      would be given.” Plea documents reflect that there was no deal;
      the District Attorney’s Office testified that there was no deal, and
      therefore there was nothing to disclose. [Appellant] asserts that
      because the [witnesses] were happy with their sentences that

                                      - 10 -
J-S28009-20


       there must have been a deal. This court is satisfied that there is
       no merit to this . . . claim.

Order Denying PCRA Petition, 3/8/19, at 5-6.

       Again, the PCRA court’s ruling was based upon its credibility

determinations, and those are supported by the record.2         See N.T. PCRA

Hearing, 11/28/18, at 24-31, 39-41 (District Attorney David Sunday testifying

that there was no deal offered to either Mr. Crampton or Mr. Luttrell prior to

Appellant’s trial; the reason the charges were initially dismissed against Mr.

Crampton was to remove a state parole detainer to render him available to be

utilized in the investigation against Appellant, and the second dismissal was

based upon the time he had served and the risk of violence he faced remaining

in prison as a known “snitch”); N.T. PCRA Hearing, 11/29/18, at 5-8 (Chief

Deputy Public Defender Erin S. Thompson confirming testimony regarding the

lack of a deal with her client, Mr. Crampton, and the reasons for the dismissal

of charges). Therefore, we accept the fact that there was no deal to disclose.

Consequently, there was no Brady violation and no relief is due.




____________________________________________


2 Since there were no deals to disclose, the Commonwealth did not elicit
and/or fail to correct false testimony on the matter from the witnesses at trial.
Thus, Appellant’s argument based upon federal cases is inapposite. See
Appellant’s brief at 39-44 (citing Haskell v. Superintendent Greene SCI,
866 F.3d 139 (3d Cir. 2017), and Weiss v. Wetzel, 2:02-CV-01566, 2018
WL 895689 (W.D. Pa. Feb. 14, 2018), for the proposition that the prosecution
violated the defendants’ constitutional rights when the prosecutors failed to
correct witnesses’ testimony, known by the prosecutors to be false, that they
did not expect anything in exchange for testifying).

                                          - 11 -
J-S28009-20


      Finally, Appellant contends that the PCRA court erred in denying relief

on his after-discovered evidence claim.        To obtain a new trial based upon

after-discovered evidence, a PCRA petitioner must prove that the evidence in

question: “(1) was discovered after trial and could not have been obtained at

or prior to trial through reasonable diligence; (2) is not cumulative; (3) is not

being used solely to impeach credibility; and (4) would likely compel a

different verdict.”   Commonwealth v. Hannibal, 156 A.3d 197, 221 (Pa.

2016). Moreover, the “[after-]discovered evidence must be producible and

admissible to entitle a petitioner to relief.” Id.

      Appellant’s after-discovered evidence was the affidavit and testimony of

Eric Hamme, a man who at different times was incarcerated with Mr. Crampton

and with Appellant. The court summarized Mr. Hamme’s evidence as follows:

      [Mr.] Hamme alleged that he met Michael Crampton while housed
      in a pre-hearing confinement housing unit between October 29,
      2018 and November 1, 2018. [Mr.] Crampton allegedly told [Mr.]
      Hamme that he had befriended an “old rich guy,” learned the
      details of the case, and then used the information to construct a
      fictitious murder-for-hire plot in order to get out of prison.
      Additionally, [Mr.] Crampton allegedly told [Mr.] Hamme that [the
      District Attorney] promised to drop all of his charges as long as
      he testified against [Appellant], but that if [Mr.] Crampton was
      asked about it just to use the word “consider.”

PCRA Court Opinion, 11/22/19, at 2 (footnotes omitted).

      While Appellant presents argument to this Court concerning how Mr.

Hamme’s testimony satisfied each of the four prongs of an after-discovered

evidence claim, he offers no argument to support the admissibility of Mr.

Hamme’s testimony. See Appellant’s brief at 53-62.

                                      - 12 -
J-S28009-20


       The PCRA court determined that one of the reasons Hamme’s recitations

of Mr. Crampton’s out-of-court statements would not be admissible at trial for

the truth of the matter asserted was because they did not fall within a hearsay

exception. See PCRA Court Opinion, 11/22/19, at 4. We agree. Since Mr.

Crampton was not a party, his statements could not come in pursuant to

Pa.R.E. 803(25), and because he was not an unavailable witness, they were

not admissible statements against interest under Pa.R.E. 804(b)(3). With no

admissible after-discovered evidence, the claim was properly denied. 3 See

Hannibal, supra at 221.

       The PCRA court also determined that, even if the evidence was

admissible and admitted, it was not likely to compel a different verdict. The

court explained:

       [Mr.] Hamme came forward with the allegation that [Mr.
       Crampton] made up the story only after [Mr. Hamme] met
       [Appellant] and his girlfriend look into [Appellant’s] sizeable
       assets. Additionally, the jury would have been made aware of
       [Mr.] Hamme’s prior charges, two counts of intimidation of a
       victim or witness, forgery, and conspiracy for counterfeiting. For
       those reasons the jury would have found his testimony wholly
       lacking in credibility and they would not have rendered a different
       verdict.

PCRA Court Opinion, 11/22/19, at 6-7.


____________________________________________


3The PCRA court opined that the evidence may have been admissible if offered
not for its truth but solely to impeach Mr. Crampton. See PCRA Court Opinion,
11/22/19, at 4-5. However, if that were the case, the evidence would not
satisfy the third prong of the after-discovered evidence claim: that the
evidence “is not being used solely to impeach credibility.” Commonwealth
v. Hannibal, 156 A.3d 197, 221 (Pa. 2016).

                                          - 13 -
J-S28009-20


         Yet again, we have no basis to disturb these findings because they are

supported by the record. See N.T. PCRA Hearing, 11/29/18, at 15-20 (Mr.

Crampton testifying that his trial testimony was truthful and Mr. Hamme’s

story was a fabrication based in part upon overhearing conversations that Mr.

Crampton had with the prisoner housed in between his cell and Mr. Hamme’s

cell).    See also id. at 52-54, 59-75 (cross-examination of Mr. Hamme

concerning his criminal history and that he drafted his affidavit and presented

it to Appellant after Mr. Hamme’s paramour investigated Appellant’s history

and Mr. Hamme learned details about Appellant’s case and his financial

resources from Appellant while they were imprisoned together). On this basis

alone, Appellant’s claim was properly denied. See Commonwealth v. Diggs,

220 A.3d 1112, 1118 (Pa.Super. 2019) (affirming dismissal of after-

discovered evidence claim where the PCRA court determined that the new

evidence was “wholly lacking in credibility”). Appellant’s final issue fails on

this alternate basis as well.

         For the reasons detailed above, Appellant has not satisfied his burden

of convincing this Court that the PCRA court erred and relief is due.      See

Stansbury, supra at 161.          Accordingly, we affirm the order denying

Appellant’s PCRA petition.

         Order affirmed.




                                      - 14 -
J-S28009-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/2020




                          - 15 -